2. Murder of women in Mexico and Central America (vote)
- Report: Raül Romeva i Rueda
- before the vote on Amendment 6:
(FR) Madam President, please allow me to table an oral amendment on behalf of the PPE-DE Group to its Amendment 6. We wish to add 'that sentence being the subject of a pending appeal' at the end of recital R.
(The oral amendment was accepted)
- Before the vote on recital S:
Madam President, this is an oral amendment to Amendment 7 on Recital S, and it is to replace the words 'authors of crimes' with the words 'perpetrators of crimes'. This is necessary, otherwise the sentence will have no meaning in English.
(The oral amendment was accepted)